              IN THE UNITED STATES DISTRICT COURT


                    FOR THE DISTRICT OF MONTANA



THE STATE OF MONTANA


             vs.



Joseph Daniel Boggio                                  No. CR 21-01-BLG-SPW

DOB: im                                                        PETITION TO OPEN
                                                               SEALED RECORDS
SSN:XXX-XX-2569


Whereas the above-name defendanl was found GUILTY of Illegal Receipt ofa Firearm by a
Person Under Indictment and District Court Judge Susan P. Walters having ordered a Pre-
Sentence Investigation into the Defendant's background, the Petitioner requests all sealed
records pertaining to the Defendant, including Court documents. Law Enforcement, Juvenile
Court Services, County Probation, County Welfare, Department of Institution records, medical
and institutional treatment records and Department of Institutions records, be made available.



                                                    U.S. Probation/Parole Officer



                                                    Date: 06/29/2021

                                       **********


                                           ORDER
                                       **********




The Court having considered the aforementioned petition; does hereby order the release of
pertinent juvenile records, including sealed records, held by any Court. Law Enforcement.
Juvenile Court Services, County Probation, County Welfare, medical and institutional treatment
records, Department of Institutions records or agency of the Adult/Juvenile Probation and Parole
Officer.



                                                         District Judge


Dated this         day                   , 202
